Citation Nr: 1537610	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for a liver disability, in excess of 20 percent prior to July 1, 2015, and in excess of 10 percent thereafter. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer and in May 2014, before the undersigned Veterans Law Judge at the VA Central Office in Washington, DC. Transcripts of the hearings have been obtained for the record.

The Veteran's hepatitis has been service connected for approximately 40 years. Evidence obtained during the pendency of the appeal suggests that the Veteran never had hepatitis, but instead always had Gilbert's syndrome, another liver disability. As both hepatitis and Gilbert's syndrome are liver disabilities and the Veteran is seeking an increased rating for symptomatology related to that disability, the Board finds that the claim should be classified as one of an increased rating for liver disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

During the pendency of the appeal, in a November 2011 rating decision, the RO partially granted the Veteran's appeal for an increased rating for a liver disability, assigning a 20 percent rating effective the date of the claim. In November 2014, the Board remanded the claim for an increased rating for a liver disability in excess of 20 percent for further development. Subsequently, in a February 2015 rating decision, the VA Evidence Intake Center (Center) in Newman, Georgia proposed reducing the 20 percent rating to 10 percent and, in an April 2015 rating decision, reduced it. The Veteran filed a Notice of Disagreement with that reduction. As the Board has jurisdiction over the issue of increased rating for a liver disability for the entirety of the appeal period, the Board may determine the propriety of the reduction without the Veteran needing to file additional documents to perfect an appeal regarding that issue. As the Board is remanding the issue of an increased rating for development, the Board will not decide the propriety of the reduction at this time.

In November 2011, the Board also remanded the issue of an increased rating in excess of 10 percent for an eye disability for additional development. In an August 2015 letter, the Veteran stated that he was satisfied with the 10 percent rating assigned for that disorder and did not wish to continue his appeal. In April 2015, the Center issued a Supplemental Statement of the Case (SSOC), noting the Veteran's withdrawal of that issue and advising him that VA considered that matter closed. Therefore, the Board will take no further action regarding that issue. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a January 2015 VA medical opinion, a VA examiner stated that the Veteran's service-connected liver disability was not hepatitis, as previously believed, but 


rather was Gilbert's syndrome. Although the examiner acknowledged that the Veteran experienced symptoms associated with hepatitis (i.e. fatigue), the examiner stated that the Veteran's Gilbert's syndrome, by nature, was asymptomatic. In so doing, the examiner failed to fully discuss the April 1974 service medical board report, in which an examiner stated that the Veteran's "Gilbert's disease" symptomatology, specifically fatigue, hampered him from fully performing his duties and recommended dismissal from service. The examiner also failed to note that, in an addendum to a November 2010 VA liver consultation output report, a VA examiner wrote that, while there was no evidence of exposure to hepatitis A, B, or C by serology, the Veteran had not been tested to rule out other possible causes of hepatitis and its related symptomatology, "such as non-infectious causes or infection with other viruses, such as Hepatitis E, yellow fever, herpes simplex, CMV, EBV." The Board finds that an additional VA examination should be provided, to include contemporaneous liver tests, to determine the nature of the Veteran's service-connected liver disability and any symptoms associated with it.

The 2015 VA examiner has also called into question the medical validity of a May 2014 opinion of R.W.T., an orthopedist who reports that he was the Veteran's  physician, the Veteran's family physician and a member of the Veteran's family. Dr. R.W.T. reported that the Veteran was diagnosed with residuals of hepatitis manifested by abnormal hepatic profile, and that "over time [the Veteran's] symptoms seem to be worsening and increasing in frequency." In order to clarify the bases of the opinion of Dr. R.W.T., as to the cause, diagnoses, and severity of any liver disorder, the Veteran will be afforded an additional opportunity to present substantiating evidence.

As the Veteran's claim for entitlement to a TDIU is inextricably intertwined with the other appeal, it must be remanded as well. 

Accordingly, the case is REMANDED for the following action:




1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected liver disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

*Contemporaneously, contact Dr. R.W.T., M.D., who authored the May 2014 opinion and ask him to provide any and all laboratory reports, medical logs of treatment and observations of symptoms and any other information used to formulate his May 2014 opinion. 
 
2. Review the evidence obtained and conduct any other appropriate medical inquiry. Readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a SSOC, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



